AT the oral argument in this case the sole question relied upon by plaintiff in error was the insufficiency of the evidence to sustain the verdict of the jury. After a careful study of the record, we are of the opinion that it contains some conflicting evidence on material issues. While the evidence of plaintiff in error may seem to us to be more consistent with the physical facts, yet, in view of the verdict, based upon conflict, we are not disposed to invade the province of the jury and disturb its verdict.
Judgment affirmed.